Citation Nr: 1113133	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  09-37 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total evaluation based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney at Law


WITNESSES AT HEARNGS ON APPEAL

The Veteran and M.B.


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran testified before a Decision Review Office (DRO) at the RO in April 2009 and the undersigned Veterans Law Judge (VLJ) in January 2011.  Transcripts of both hearings have been associated with the claims file.


FINDINGS OF FACT

1.  For the entire appellate period, PTSD has been manifested by memory problems, depression, anxiety, irritability, concentration problems, anhedonia, frequent intrusive thoughts, detachment, and social isolation.

2.  The Veteran is unable to work or obtain and retain employment solely by virtue of his service connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 70 percent for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130; Diagnostic Code 9411 (2010).

2.  The criteria for entitlement to a total disability rating based on unemployability due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A letter dated in September 2006 discussed the evidence necessary to support the Veteran's claim for PTSD.  He was asked to submit or identify evidence.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  This letter also advised the Veteran of the manner in which VA determines disability ratings and effective dates.  

In February 2007 the Veteran was advised of the evidence necessary to support his claim for a TDIU.  This letter also included a discussion of the evidence of record and the manner in which VA would assist the Veteran.  

Except as discussed below, the content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.

With respect to the evaluation of his PTSD, the Board notes that this is a case in which the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service- connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

With respect to VA's duty to assist, VA and private records have been obtained and associated with the record.  The Veteran has been afforded VA examinations.  The Board finds that these examinations were adequate in that they were performed by neutral, skilled providers who reviewed the file and offered sufficient rationale for their conclusions.  The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Factual Background

A March 1990 treatment record by a private counselor indicates her belief that the Veteran was clearly suffering from PTSD but did not want to acknowledge it.  In treatment notes from March 1990 to July 1991, the Veteran presented with symptoms of depression, guilt, sleep disturbance, and avoidance.  In March 2005, following a long absence, the Veteran resumed counseling.  He was seen by the private counselor through March 2006.  

In his August 2006 claim, the Veteran stated that he avoided people and that he had nightmares.  He noted that he thought about Vietnam every day.  He stated that he trusted very few people and that he was always on watch for the unexpected when he was out of his house.  He indicated that he had flashbacks of events in Vietnam.

A VA examination was carried out in November 2006.  The Veteran's history was reviewed, to include his report of two divorces.  The examiner noted that the Veteran had retired from a supervisory position at the Metropolitan Sewage District in 1998.  The Veteran related that he had attempted working as a real estate agent during a break in service with the sewage district.  The Veteran's medications were listed, and he reported that his nightmares had essentially been eliminated.  He noted that his tendency to be overly serious and withdrawn, and unable to take pleasure in life had remained unchanged despite medication.  He stated that he had a relatively solitary existence with only one good friend.  Subjectively, the Veteran reported daily intrusive thoughts occurring at least five times daily.  He indicated that he thought a lot about a comrade with whom he was especially close, who was killed in Vietnam.  He endorsed a great deal of survivor's guilt.  He related that he had security needs and was hypervigilant.  He noted that he had withdrawn from others due to his potential for acting out in harmful ways.  He related that three years previously he had wanted to shoot through his ceiling because of a disruptive younger neighbor, and that he instead chose to break his lease and move.  He indicated that his first marriage ended after only four months because his spouse found him to be cold and indifferent.  The examiner indicated that the Veteran had a relatively steady work history, noting his report that he used it as a distraction from intrusive thoughts.  

On mental status examination, the Veteran was alert and oriented.  His speech was fluent, precise, and unpressured, revealing a logical progression.  He denied all features of atypical thought and had no abnormal behavior.  Subjective depression was reported, as well as considerable anhedonia which had been noticeable to the Veteran since his return from Vietnam.  He denied appetite impairment and problems with activities of daily living.  Memory was intact, and there were no concentration deficits.  The Veteran did not report panic attacks or compulsive features.  There was no indication of manic behavior or excessive hopelessness.  The examiner noted that although the Veteran did not experience current nightmares, he had extremely frequent intrusive thoughts and experienced both physiological reactivity and psychological distress.  He reported that no longer working left him more vulnerable to the intrusion of his PTSD.  He noted that he felt detached and found it difficult to share loving feelings.  He endorsed ongoing startle reflex with the potential for irritability.  The examiner concluded that the severity of the Veteran's PSTD would be at least moderate.  The diagnosis was chronic moderate PTSD.  The examiner assigned a Global Assessment of Functioning (GAF) score of 54.  He noted that the Veteran did not construe the impact of his PTSD in a manner that rendered him unemployable; rather, he stated that he viewed himself as not needing to work due to his retirement and noted that his retirement offered more time to think because of the lack of distraction offered by employment.  The examiner noted that the Veteran was socially impacted by his PTSD in that his behavior changed from a fun-loving and carefree young man prior to Vietnam to an overly serious and emotionally constricted individual who was unable to sustain marriages or find himself fitting in socially even with former friends.  He indicated that the Veteran was extremely withdrawn.

In a March 2007 statement, M.B., a friend and former colleague indicated that the Veteran talked to him about Vietnam.  He noted that the Veteran had little to say to anyone other than him and that he isolated himself.  He stated that the Veteran had no friends other than him.  He described the Veteran has being paranoid and distrustful.  He noted that the Veteran was nervous and fidgety and would not watch television that involved wars.  He indicated that the Veteran had difficulty falling and staying asleep.  He stated that the Veteran was depressed most of the time and that he would not go anywhere or do anything if it were not for him.  He indicated that the Veteran felt helpless and had a short fuse.  He also indicate that he had difficulty concentrating and that he had never been able to deal well with stress.  

In November 2008, K.M., another former co-worker submitted a statement.  She noted that she had met the Veteran in 1980, at work.  She indicated that the only close friends the Veteran had were M.B. and herself.  She stated that the Veteran never got along well with co-workers or supervisors and was constantly having run ins with them.  She related an incident during which the Veteran threw a 2x4 at a co-worker who had been harassing him.  She noted that the Veteran was very suspicious of others.

At his April 2009 DRO hearing, the Veteran testified that was not being treated for his PTSD by VA.  He stated that he was not close with his siblings.  He indicated that he had not been involved in a close relationship since his second divorce in 1980.  He stated that since his retirement, he left his house to go to the grocery store or go fishing.  He noted that he did not like being around people because it made him nervous.  He stated that he was depressed most of the time.  With respect to employment, he testified that he had been a flood protection supervisor, supervising maintenance and operations over the entire flood wall system from Louisville to Ft. Knox.   He also noted that he was not constantly with his subordinates but was more of a trouble shooter who checked the status of the jobs.  He indicated that his employer was very flexible and accommodating.  He related that he had eventually paid in to the retirement system to allow himself to retire early.  He stated that he had obtained a real estate license but that he was unable to work in that field.  M.B. testified that he had known the Veteran since about 1980.  He noted that he had tried many times to involve the Veteran in activities but if it involved more than two or three people, the Veteran would not participate.  He described the Veteran as a loner who stayed to himself.  He stated that when the Veteran decided to retire, he could not handle the stress.  He indicated that he had concerns over whether the Veteran might hurt someone.  

An additional VA examination was conducted in October 2009.  The examiner reviewed the claims file and carefully recited the evidence pertaining to the Veteran's symptoms.  The Veteran reported that he had been married twice and had no children.  He related that he had lived alone for more than 20 years and that he retained some contact with a sister.  The examiner noted that the Veteran's social life remained unchanged since the previous VA examination and that it was marked by avoidance, discomfort, and mistrust.  The Veteran reported that he left his house as little as possible and that his leisure activities were largely unchanged since his last examination.  He indicated that he maintained a website about his Vietnam experiences and their impact on him, noting that he found it cathartic to write about the topic.  He denied any history of suicide attempts as well as a history of violence or assaultiveness.  In summarizing the Veteran's current psychosocial functioning, the examiner noted that the Veteran's family relationships were generally strained and that the Veteran was avoidant of people in general due to hyper vigilance and mistrust.  He indicated that the Veteran's psychiatric symptoms significantly restricted the range and frequency of his leisure pursuits.  He noted that the Veteran rarely left the house but that he independently managed both his finances and those of his parents.  He related that the Veteran's poor sleep had been significantly improved with medication but that the Veteran still experienced panic episodes every few weeks to months.  

On mental status examination, the Veteran was cooperative and attentive, but tense.  His speech was spontaneous and clear.  His affect was constricted and he described his mood as subdued.  His demeanor was serious.  He stated that his concentration and attention were adequate for his daily tasks but that concentration was sometimes impacted by intrusive thoughts.  He was oriented and his thought process and content were unremarkable.  Judgment and insight were intact.  With respect to sleep, the Veteran reported that he slept seven to eight hours per night with a nightmare about every three to four weeks.  He stated that his sleep would be much more fitful without medication.  He denied hallucinations.  There was no inappropriate, obsessive, or ritualistic behavior.  With respect to suicidal thoughts, the Veteran related that he frequently thought of death as a panacea, but did not feel any urge to act on those thoughts.  Impulse control was noted to be fair.  He denied episodes of violence.  Remote memory was normal, and recent and immediate memory were mildly impaired.  The examiner noted that the degree of severity of the Veteran's PTSD symptoms based on testing was mild to moderate and that the validity of such testing was probably valid.  With respect to employment, the examiner noted that the Veteran had bought five years from his employer to retire early because he found the work environment to be so stressful.   He also noted that the work environment was negative for reasons unrelated to PTSD.  The diagnosis was chronic PTSD.  The examiner assigned a GAF score of 52 and noted that it reflected significant difficulties in both social and occupational functioning.  He summarized that the Veteran had a chronic history of asocial, avoidant, hypervigilant and emotionally over reactive behavior at work.  He also indicated that the Veteran's family relationships were strained and that he lived alone.  He indicated that the Veteran was avoidant of people in general due to his hypervigilance and mistrust and that his psychiatric symptoms had significantly restricted the range and frequency of his leisure pursuits.  He concluded that the PTSD signs and symptoms did not result in total occupational and social impairment.  He indicated that while the PTSD signs and symptoms did result in deficiencies in judgment, family relations, mood, and work, they did not result in such deficiencies in thinking.  He commented that the Veteran was moderately impaired with regard to functioning in an occupational environment but that employment was not precluded.  He indicated that by the Veteran's own report, there were aspects of his job that would have been very stressful for most people but that the PTSD induced hyper vigilance, mistrust, discomfort, avoidance, and easily triggered anger were longstanding negative factors for his employment that would still be manifested in the workplace with their level of manifestation depending on a wide range of environmental and co-worker factors.  He noted that several of the Veteran's PTSD symptoms had increased since his retirement afforded additional free time that translated to increased intrusive recollections and ruminations.

A VA initial contact note dated in November 2009 indicates that the Veteran was referred by his primary care provider due to complaints of constant thoughts of Vietnam, nightmares, increased irritability, and avoidance.  

A December 2009 VA intake note indicates that the Veteran worked at the Sewer District for four years, tried real estate, and returned to the Sewer District until his retirement in 1998.  He reported that he had heart bypass in 2004 and that he suffered from high blood pressure.  On mental status examination, the Veteran was oriented and cooperative.  Speech was clear and fluent and thought processes were logical and goal directed.  Memory was satisfactory and there were no gross cognitive impairment.  His moos was depressed and his affect congruent, with moments of near tearfulness.  Judgment and insight were good.  Suicidal ideation was voiced, with the Veteran expressing a belief that eventually he would take his life by suicide, but he denied plan or intent.  He denied hallucinations or delusions.  He expressed an interest in directly addressing his symptoms.  The assessment was PTSD.  

In January 2010 the Veteran was alert and oriented.  There was no impairment of speech or thought.  Recent and remote memory were satisfactory.  Judgment and insight were within normal limits.  There were no hallucinations or delusions.  He endorsed suicidal ideation without current intent.  His affect was dysthymic and anxious.  Subsequently that month, mental status was essentially unchanged.  The provider noted that the Veteran's depression continued to be severe despite improved sleep and maintenance of an antidepressant for the previous two years.  The Veteran also related that intrusive memories also remained severe.  

VA treatment records through June 2010 reflect that the Veteran's mental status remained as set forth above.  

In February 2010 a vocational expert was provided a copy of the Veteran's claims file by his attorney.  The vocational expert noted that he had reviewed the entire claims file.  He noted that the Veteran worked for the Metro Sewer District from 1974 to 1998, with a break in service from 1978 to 1980.  He related that the Veteran had obtained a real estate license during his two year break in service but that the effort to sell real estate was a failure.  He noted that the Veteran's work situation was so bad that he paid to obtain retirement.  He noted that he Veteran was having trouble with others on the job and that he felt they were telling lies about him.  He also noted that the Veteran feared that he would act before he could control himself and hurt someone.  He pointed out that the Veteran was described as a loner who was unable to trust people.  He noted that the Veteran's GAF scores were in the low 50s and that since a GAF of 50 was usually regarded as being unable to work depending on the deficit, such scores alone raised questions about the Veteran's ability to work.  He summarized that the Veteran had been employed since his release from service, but that he had obtained one job through his brother in law and one from an old friend.  He noted that the Veteran had failed in real estate work and was so desperate to retire that he paid to do so.  He indicated that statements from colleagues reflected that the Veteran was a loner and was incapable of interpersonal relationships.  He related that the Veteran's symptoms included hyper vigilance, nightmares, lack of concentration brought on by feelings of guilt, and explosive episodes of temper resulting in violence.  He noted that the Veteran's symptoms had become worse as he had time to consider his past and dwell on it.  He stated that "GAF scores of 52 and 54 are very close to being unable to work, especially when interpersonal relationships were considered."  He concluded that the Veteran was at least as likely as not unable to secure or follow a gainful occupation as a result of his service-connected disabilities.

In September 2010 the Veteran was seen for post-traumatic clinical team (PCT) intake.  His affect was tearful.  His thoughts were organized and speech was unremarkable.  There were no indications of risk.  The provider noted that the Veteran had completed six sessions of PCT previously and stated that he had been feeling worse after not meeting for a few months.  

Subsequently in September 2010 the Veteran was alert and oriented.  There was no impairment of speech or thought.  Recent and remote memory were satisfactory.  Judgment and insight were within normal limits.  There were no hallucinations or delusions.  He denied suicidal ideation.  His affect was dysthymic.  Mental status through December 2010 was essentially unchanged, with the provider at times noting an irritable affect.  

At his January 2011 hearing, the Veteran's attorney argued that the Veteran's PTSD warranted a 70 percent evaluation and that his PTSD caused him to be unemployable.  The Veteran testified that he thought about suicide daily.  He indicated that he isolated himself and rarely left his house.  He noted that his friend, M.B. occasionally visited to check up on  him.  He stated that M.B. was pretty tolerant.  He indicated that he sometimes went fishing by himself.  He related that he did not speak to his two brothers and that he saw his sister a few times per year.  He testified that he had retired because his job was extremely stressful, and that he had to do a lot with a small staff.  He stated that he had been involved in a lot of run ins with co-workers and superiors.  With respect to his attempt at work in real estate, the Veteran related that he stopped working in that field because it was stressful because of the competition.  He indicated that about five days per week he did not leave his home.  

Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment. 38 U.S.C.A. § 1155.  A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board observes that in cases where the original rating assigned is appealed, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has considered whether further staged ratings are warranted but has determined that the disability has not significantly changed, and that a uniform rating is for application.

Under the rating criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010), a 100 percent evaluation is provided for PTSD where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  A 70 percent evaluation is provided where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance or hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  A 50 percent evaluation is appropriate with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130 (2010).  

In evaluating psychiatric disorders, it must be shown that industrial impairment is the result of actual manifestations of the service-connected psychiatric disorder.  The severity of a psychiatric disability is based upon actual symptomatology, as it affects social and industrial adaptability.  Two of the most important determinants of disability are time lost from gainful employment and decrease in work efficiency.  38 C.F.R. § 4.130 (2010).

The Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet.App. 128 (1997).  The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992).  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A score of 41-50 is assigned where there are, "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co-workers).  Id.  A score of 61-70 is assigned where there are mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, of theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service- connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).

Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In a pertinent precedent opinion, the VA General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. Reg. 2,317 (1992).

The Board further observes that being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other Veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the particular Veteran is capable of performing the physical and mental acts required by employment, not whether that Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).  It is also the policy of the VA, however, that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).

	Evaluation of PTSD

Upon careful consideration of the evidence pertaining to this claim the Board has determined that for the entire period prior to April 14, 2010 an evaluation of 70 percent is warranted.  In that regard, the Board observes that during this period, the Veteran reported continuous depression and severe anhedonia.  He noted that he did not socialize and that he had only one friend.  He was observed to be withdrawn and isolative.  Hyper vigilance, and ongoing startle reflex have also been documented.  The Veteran  has been noted to experience extremely frequent intrusive thoughts accompanied by physiological reactivity and psychological distress.  In essence, the evidence reflects symptoms that are best contemplated by the criteria for a 70 percent evaluation in that he experiences significant deficiencies in most areas.

The Board has also determined, however, that an evaluation in excess of 70 percent is  not warranted for the appellate period.  While the Board accepts that the Veteran's PTSD has significant effects in his functioning, there is no indication of gross impairment in thought processes.  Rather, the Veteran's thought processes have been noted to be logical and reality based.  The Veteran has been consistently oriented.  No inappropriate, obsessive, or ritualistic behavior has been documented.  Memory is essentially intact.  While he is noted to live a fairly isolated life, the Veteran does have one friend with whom he regularly interacts, and he also has contact with his sister.  Thus, his PTSD is not shown to be manifested by total social impairment.

In summary, little in the record, including the Veteran's statements, suggests that the criteria for a schedular evaluation in excess of 70 percent are met.  The evidence does not demonstrate gross impairment in thought processes or communication, persistent thought disorders, or grossly inappropriate behavior.  The objective evidence reflects that the Veteran is not in persistent danger of hurting himself or others or that he has intermittent inability to perform activities of daily living to include maintenance of minimal personal hygiene.  He has repeatedly been found to be oriented and his memory is intact.  In summary, the overall disability picture does not more nearly approximate the criteria for a schedular evaluation of 100 percent.

The Board has also considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected PTSD are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

	TDIU

The Board has also concluded that a TDIU is warranted in this case.  In that regard, the Board notes that while the record is in conflict pertaining to the question of whether the Veteran's PTSD renders him unemployable, the evidence is in relative equipoise with respect to whether the Veteran is unemployable due to his PTSD.  Statements by co-workers, to include the Veteran's friend M.B. indicate that he had difficulty interacting with subordinates and superiors, and that he acted out violently on at least one occasion.  The Veteran paid in to his employer's retirement system and states that he did so because work had become too stressful for him.  The vocational expert's February 2010 report notes co-workers' statements that the Veteran was a loner who had great difficulty with interpersonal relationships, to include work relationships.  The record supports a finding that the Veteran's PTSD symptoms caused significant difficulty at work.  Accordingly, while there are medical opinions of record suggesting that he is not unemployable due to his PTSD, the Board concludes that the overall evidence of record is in equipoise with regard to whether the Veteran is capable of performing the physical and mental acts required by employment, and the benefit of the doubt rule applies.  A TDIU is therefore granted.

ORDER

Entitlement to an initial evaluation of 70 percent for PTSD is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to a TDIU is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


